El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Félix Benítez Rexaeb presentó ante la Corte de Distrito de San Juan, una demanda contra el Municipio de Ponce, *108Ricardo Skerret y Guillermo Estéves, Comisionado del Interior de Puerto Rico. En ella alegó extensamente los hechos que a su juicio le daban derecho a pedir la nulidad-de la subasta de obras de mejoras del puerto de Ponce; alegó que la fianza prestada por Skerret y aprobada por el Comi-sionado del Interior es nula; que la adjudicación se bizo a Skerret teniendo en cuenta el interés de determinados can-didatos para alcalde en próximas elecciones y el auxilio en dinero que el adjudicatario se comprometió a prestar a un candidato, y no teniendo en cuenta los intereses públicos, ni los méritos de las proposiciones, material técnico, capacidad, etc.
Los demandados formularon excepciones previas a la de-manda, las que fueron declaradas sin lugar por resolución de 28 de febrero de 1929.
En 1 de marzo de 1929, la parte demandante pidió a la corte una orden de injunction pendente lite, por la que se prohibiera al demandado Skerret que continuara la construc-ción de las obras del puerto de Ponce, y que realizara acto alguno que tendiese a hacer ineficaz la sentencia que en este pleito hubiera de recaer en su día.
La corte dictó una orden para que los demandados com-parecieran el 21 do marzo, a mostrar causa por la que no se pudiera decretar la prohibición solicitada, librando la orden de entredicho. De lo que ocurrió el día señalado da cuenta la transcripción del récord taquigráfico. Comparecieron: Félix Benítez Rexach, representado por el abogado Sr. Coll y Cuchí; el Comisionado del Interior, por el Subprocurador G-eneral Sr. Ortiz Toro; y el demandado Ricardo Skerret, por el abogado Sr. Tous Soto, representado por la licenciada Sra. Joaquina Pérez. Esta última parte pidió la suspensión de la comparecencia, basándose en que no había recibido noti-ficación de la parte actora solicitando el injunction. Aparece de las palabras del Juez que éste había concedido al muni-cipio hasta el día último del mes de marzo para presentar su *109contestación. El Municipio de Ponce no acudió a esta com-parecencia.
El Comisionado del Interior presentó contestación a la demanda, y a la orden para mostrar cansa.
El demandado Skerret, se hallaba presente en corte, y su representante profesional manifestó que las obras estaban paralizadas por orden del Comisionado del Interior.
El Subprocurador G-eneral se opulso a toda paralización de las obras, por el perjuicio que sufriría el Municipio de Ponce, y el crédito de El Pueblo de Puerto Rico; y sostuvo ■que la petición de injunction pendente lite no aduce hechos suficientes. La. representación de la parte demandante, objetó ¡sosteniendo que el Attorney General se arrogaba la defensa del Sr. Skerret, y contestaba la demanda alegando derechos de este señor. La. representación del Sr. Skerret retiró la moción de suspensión, e hizo suyas las manifestaciones que presentara el Attorney General; y presentó su contestación a la demanda, anunciando que no comparecía a contestar a la orden para mostrar causa, y renunciaba a ello. El de-mandante pidió se eliminara la contestación mostrando causa presentada por el Comisionado del Interior, y pidió luego que se dictara la orden de entredicho contra el Municipio de Ponce y el otro demandado Sr. Skerret.
La corte dictó la orden en esta forma:
“La corte dicta una orden de entredicho, dirigida a las tres par-tes demandadas, para que se abstengan"por sí, y por sus agentes, apo-derados, mandatarios, o por cualquier persona bajo su jurisdicción de realizar obra alguna relacionada con el pleito en el caso de epígrafe, en el puerto y muelle de Ponce, hasta tanto se disponga otra cosa por la corte, y para ser efectiva la orden de entredicho, la parte deman-dante deberá prestar una fianza a satisfacción de las tres partes de-mandadas y de la corte, con fiadores buenos y abonados, o por una compañía de seguros, por la cantidad de $150,000.00.”
Contra esa orden apeló el Procurador General, en nombre del Comisionado del Interior.
Contestando la petición de injunction el Comisionado del *110Interior presentó varias defensas especiales: la de no aducir la petición hechos justificativos de expedición de auto de entredicho; no aparecer de la misma los hechos en que se funda la alegación de daños irreparables; que la anulación de la adjudicación de la subasta a Skerret no implicaría su adjudicación al peticionario; que el contrato de fianza es posterior a la adjudicación, y puede enmendarse; que el interés del demandante es remoto y problemático ; que el de-mandante tiene remedio en ley; y que el perjuicio, de haberlo; es susceptible de computación adecuada*. Alegó además que el demandante no viene “con manos limpias”; que la expe-dición del auto causaría perjuicios graves al Sr. Skerret, que tiene ya dispuestos los materiales, y al Municipio de Ponee, por razones que expone por extenso; y que el demandante ha sido culpable de laches, o negligencia en la promoción del procedimiento, porque ha dejado transcurrir más de los treinta días de que habla el artículo 83 de 1a, Ley Municipal.
De la resolución de la corte concediendo el injunction pen-diente litigio, lia apelado también el Sr. Skerret.
Dos errores, que pueden reducirse a uno, señala el ape-lante Sr. Esteves, Comisionado del Interior. El uno> por dejar de tomarse en consideración las defensas especiales, y el otro por haberse expedido la orden de entredicho.
La representación del Sr. Skerret, y la del peticionario Sr. Benítez Rexach, nos han privado de su concurso, dejando de presentar alegatos.
 En su primera defensa especial el ahora apelante sostuvo que la solicitud de injunction pendente lite no aduce hechos justificativos de la expedición de un auto de injunction. Y ahora sostiene que no se exponen en la solicitud los hechos en que se funda la conclusión de que el demandante sufriría daños irreparables.
En la petición de injunction se copia la demanda con que se inició el pleito. No creemos que el sistema pueda ser recomendable. La petición de injunction debe tener los *111elementos necesarios para sostenerse por sí misma. Pero, de todos modos, en la demanda lo fundamental es la alegada nulidad de la fianza, la condición de ser la proposición del demandante la mejor y más ventajosa, y la alegada propuesta de que el demandante diera el 5 por ciento del total del precio del contrato para ciertos fondos electorales; y las alegaciones relativas a que el demandado Skerret aceptó con-tribuir con $10,000 a la campaña electoral de Ponce, siempre que se le adjudicara la buena pro en la subasta de que se trata. Y en la misma petición de injunction se alega:
“Segundo: Y específicamente alega el demandante que el de-mandado Ricardo Skerret, con el conocimiento y consentimiento del codemandado Guillermo Esteves, Comisionado del Interior, y de las autoridades municipales de Ponee, Puerto Rico, ha continuado, y continúa y amenaza continuar la realización de las obras y mejoras en el puerto de Ponce, en las que la buena pro le fué adjudicada, se-gún se alega en la demanda, y amenaza continuar las dichas obras, con graves perjuicios al demandante, ocasionándole con ello daños irreparables 'que no pueden ni podrán ser adecuadamente compensa-dos con una indemnización pecuniaria.”
En el caso Martínez v. P. R. Ry. Light & Power Co., 17 D.P.R. 725, este tribunal dijo lo que sigue:
“Pero a más de esto, la demanda es en sí deficiente porque se li-mita a exponer que con los actos del demandado sufre perjuicios irre-parables, pero no expone hechos de donde la corte pueda venir en co-nocimiento de que efectivamente esos daños son irreparables; y la mera alegación de que se ha sufrido daño irreparable, sin exponer en qué consiste, es insuficiente (Abbot’s Trial Brief, vol. 1, p. 837, y ca'sos en él citados).”
Y en el caso Peña v. Vergne de la Concha, 37 D.P.R. 285, se dijo:
“La apelante insiste en que la alegación de daños irreparables se infiere de las alegaciones de la demanda y no es necesario hacer una alegación expresa de los mismos. Se funda en que los libros y de-más documentos que se reclaman no tienen valor monetario y sí lo tienen intrínsecamente. Sin embargo, parecía lo natural que se hu-biera hecho una alegación en esa forma. TTna mera alegación de ‘ da-*112ños irreparables’ en una petición para solicitar un injunction no es suficiente. Se necesita alegar los hechos como requiere la jurispru-dencia. Además, tanto en la demanda como en la moción pidiendo el injunction, la súplica se extiende no sólo a la devolución de libros y otros documentos, sino a dinero o fondos en poder del demandado, y es cuestión unánimemente resuelta que el injunction no es el remedio apropiado para obligar al pago de dinero.”
Este es el caso del peticionario' Benitez Rexaoli. De acuerdo con la ley y la jurisprudencia citada, no hay alega-ción suficiente de daños irreparables en la petición de mjiMc-iion.
Esto es bastante para revocar la resolución apelada, Sin necesidad de estudiar y resolver los demás extremos.

Debe revocarse la resolución a/pelada.

El Juez Asociado Señor Wolf no intervino.